
	

115 SRES 667 IS: Condemning persecution of religious minorities in the People's Republic of China and any actions that limit their free expression and practice of faith.
U.S. Senate
2018-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 667
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2018
			Mr. Perdue (for himself, Mr. Kaine, Mr. Blumenthal, Mr. Van Hollen, Ms. Baldwin, Ms. Cortez Masto, Mr. Cotton, Mr. Grassley, Mr. Daines, Mr. Rubio, Mr. Cruz, Mr. Cornyn, Mr. Inhofe, Mr. Moran, Mr. Rounds, Ms. Murkowski, and Mr. Wyden) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Condemning persecution of religious minorities in the People's Republic of China and any actions
			 that limit their free expression and practice of faith.
	
	
 Whereas Article 18 of the Universal Declaration of Human Rights states that everyone has the right to freedom of thought, conscience and religion; this right includes freedom to change his religion or belief, and freedom, either alone or in community with others and in public or private, to manifest his religion or belief in teaching, practice, worship and observance;
 Whereas Article 36 of the Constitution of the People's Republic of China (PRC) of 1982 states, Citizens of the People's Republic of China enjoy freedom of religious belief. No state organ, public organization or individual may compel citizens to believe in, or not to believe in, any religion; nor may they discriminate against citizens who believe in, any religion.;
 Whereas the United States Government estimates there are 658,000,000 religious believers in China, including 251,000,000 Buddhists, 70,000,000 Christians, 25,000,000 Muslims, 302,000,000 observers of folk religions, and 10,000,000 observers of other faiths, including Taoism;
 Whereas many members of religious minority groups in China, including Uighurs, Hui, and Kazakh Muslims; Tibetan Buddhists; Catholics; Protestants; and Falun Gong, face severe repression and discrimination because of their beliefs;
 Whereas Freedom House has labeled persecution of Protestants in the People's Republic of China as high on its spectrum of religious persecution; Whereas government regulations in China require religious groups to register with the government through state-sanctioned patriotic religious associations, which regularly review sermons and require church leaders to attend education sessions with religious bureau officials;
 Whereas authorities continue to arrest and harass Christians in Zhejiang Province, including by requiring Christian churches to install surveillance cameras to enable daily police monitoring of their activities;
 Whereas there is an ongoing campaign by the Government of the People's Republic of China to remove crosses and demolish churches;
 Whereas the Government of the People's Republic of China considers several Christian groups to be evil cults; Whereas the Government of the People's Republic of China restricts religious education in institutions across the country, including the ability of Muslims and Christians to speak about their faith among university students, as well as strictly banning meetings of student religious organizations;
 Whereas national printing regulations restrict the publication and distribution of literature with religious content, allowing for religious texts published without authorization, including Bibles and Qurans, to be confiscated, and unauthorized publishing houses, closed;
 Whereas the Government of the People's Republic of China limits distribution of Bibles to patriotic religious association entities, and because individuals cannot order Bibles directly from publishing houses, unregistered churches have reported that the supply and distribution of Bibles is inadequate;
 Whereas authorities in China continue to limit the number of Christian titles that can be published annually, with draft manuscripts closely reviewed;
 Whereas the Government of the People's Republic of China continues to cite concerns over the three evils of ethnic separatism, religious extremism, and violent terrorism as grounds to enact and enforce restrictions on religious practices of Muslims in the Xinjiang Uighur Autonomous Region (XUAR), including Uighurs, Kazakhs, Kyrgyz, Hui, and Tajiks;
 Whereas it is estimated that hundreds of thousands of Uighur Muslims and members of other Muslim minority groups have been forcibly sent to reeducation centers, and extensive and invasive security and surveillance practices have been instituted by Chinese authorities against them;
 Whereas the Government of the People's Republic of China has sought the forcible repatriation of Uighur Muslims from foreign countries and detained some of those who returned, leading many to seek asylum overseas on the grounds of religious persecution;
 Whereas, as part of the ongoing Three Illegals and One Item campaign, international media has reported that authorities in Xinjiang continue to confiscate Qurans and prayer rugs as illegal religious items;
 Whereas Tibetan Buddhists, including those outside the Tibet Autonomous Region (TAR), are prevented from worshiping the Dalai Lama openly, and authorities treat those seen as loyal to the Dalai Lama as a separatist threat;
 Whereas authorities in China have evicted at least 11,500 monks and nuns from Tibetan Buddhist institutes at Larung Gar and Yachen Gar since 2016;
 Whereas Uighur Muslims and Tibetan Buddhists have reported severe societal discrimination in employment, housing, and business opportunities;
 Whereas the Chinese Communist Party maintains an extralegal, party-run security apparatus to eliminate the Falun Gong movement and other such organizations;
 Whereas, in 2017, it was reported that Chinese authorities sentenced almost 1,000 practitioners to imprisonment for practicing Falun Dafa, and 42 practitioners died in custody or following release from prison due to injuries sustained while in custody;
 Whereas the Government of the People's Republic of China does not recognize Judaism as belonging to 1 of 5 state-sanctioned patriotic religious associations, and therefore practitioners are not permitted to register with the government and legally hold worship services or other religious ceremonies and activities;
 Whereas Congress unanimously passed the International Religious Freedom Act of 1998 (Public Law 105–292), making it the official policy of the United States to condemn violations of religious freedom, and to promote, and to assist other governments in the promotion of, the fundamental right to freedom of religion and to [stand] for liberty and [stand] with the persecuted, to use and implement appropriate tools in the United States foreign policy apparatus, including diplomatic, political, commercial, charitable, educational, and cultural channels, to promote respect for religious freedom by all governments and peoples;
 Whereas, under the International Religious Freedom Act, the United States Commission on International Religious Freedom has designated China as a country of particular concern every year since 1999;
 Whereas Congress unanimously passed the Frank R. Wolf International Religious Freedom Act (Public Law 114–281) in 2016 to amend the International Religious Freedom Act of 1998 to enhance the capabilities of the United States to advance religious liberty globally through diplomacy, training, counterterrorism, and foreign assistance;
 Whereas the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328), passed by Congress in 2016, gives authority to the President to impose targeted sanctions on individuals responsible for committing human rights violations; and
 Whereas the United States must show strong international leadership when it comes to the advancement of religious freedoms, liberties, and protections: Now, therefore, be it
		
	
 That the Senate— (1)strongly condemns the persecution of religious minorities in the People's Republic of China and any actions that limit their free expression and practice of faith;
 (2)reaffirms the commitment of the United States in promoting religious freedom and tolerance around the world and helping to provide protection and relief to religious minorities facing persecution and violence;
 (3)calls on the Government of the People's Republic of China to uphold the Chinese Constitution in addition to the internationally recognized human right to freedom from religious persecution and to end all forms of violence and discrimination against religious minorities;
 (4)strongly condemns the use of reeducation centers, internment camps, and concentration camps as punishment for religious practice and expression;
 (5)strongly condemns the restriction and censorship of religious materials like the Bible, the Quran, and any other religious articles or literature sacrosanct to religious practice or expression; and
 (6)urges the President to take appropriate actions to promote religious freedom of religious minorities in the People's Republic of China, using the powers provided to the President under the International Religious Freedom Act of 1998 (Public Law 105–292), the Frank R. Wolf International Religious Freedom Act (Public Law 114–281), and the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328).
			
